11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Luis Eduardo Perez                          * From the 104th District Court
a/k/a Eduardo Perez Alvarenga                 of Taylor County,
a/k/a Eduardo Martinez,                       Trial Court No. 21490B.

Vs. No. 11-21-00117-CR                      * July 30, 2021

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Trotter, J., and Williams, J.)

     This court has considered the motion to dismiss this appeal filed by Luis
Eduardo Perez a/k/a Eduardo Perez Alvarenga a/k/a Eduardo Martinez and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.